ORDER
The defendant in this District Court criminal matter petitions for a writ of certiorari to review the sentencing justice’s order sua sponte vacating defendant’s nolo plea and the sentence imposed pursuant to that plea. The state, responding to the petition, offers no objection to the reinstatement of the original plea and sentence, in effect confessing error on the part of the sentencing justice.
After careful review of the petition, and in light of the state’s reply, we conclude that this matter may be summarily decided.
Accordingly, the petition for writ of certio-rari is granted, the order of the District Court vacating defendant’s plea and sentence is quashed, and the record in this case is ordered retained in the District Court with directions that the clerk of that court enter defendant’s original sentence.